DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, Claims 1-12 in the reply filed on 11/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “biasing member” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-Examiner notes details of the biasing member for the species of Figures 1-10 do not appear to be specifically described in detail in the specification, and the addition of such structure in the drawings may be new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds the limit of 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (U.S. Patent No. 9,179,605).
Regarding claim 1, Yamaoka teaches a blade replacement apparatus for replacing blades (21,22) connected by a bolt (4), the bolt extending along a first axis (Figures 3 and 5), comprising: 
a nut (8) that fits the bolt (43) to fix the blade (Col. 3, Lines 8-25); 
a nut loosening/tightening member (7); 
a locking member (5); and 
an operating member (51); 
one of the nut loosening/tightening member is provided with a first matching portion (56), and the locking member is provided with a second matching portion (76) (Figures 3 and 6-7; Col. 3, Lines 41-64); 
wherein the operating member is movable between an operating position and a non- operating position, the operating member allowing a user to perform an operation by hand without using any instruments (Figure 1 and Col. 3, Lines 8-32); 
wherein when the operating member is in the non-operating position, the first matching portion engages with the second matching portion, and the rotation of the nut loosening/tightening member around the first axis is obstructed by the locking member; and Figures 3 and 6-7; Col. 3, Lines 41-64);
wherein when the operating member is in the operating position, the first matching portion is disengaged from the second matching portion, and the rotation of the nut loosening/tightening member around the first axis tightens or loosens the nut Figures 3 and 6-7; Col. 3, Lines 41-64).

Regarding claim 2, Yamaoka teaches wherein the nut (8) and the nut loosening/tightening member (7) are integrally formed (Figure 5).
Regarding claim 3, Yamaoka teaches wherein the nut and the nut loosening/tightening member are components independent of each other (Figure 3), the nut loosening/tightening member defines a cavity that is in a shape fit with the nut, and when the operating member is in the operating position, at least a part of the nut is located in the cavity (Figures 3, 5 and 6-7).

Regarding claim 11, Yamaoka teaches wherein the operating member (51) and the nut loosening/tightening member (7) are connected such that the two are not rotatable relative to each other, and the operating member is movable along the first axis as operated by a user to move into or out of the operating position (Figures 3-5).
Regarding claim 11, Yamaoka teaches further comprising a biasing member that applies a biasing force (61) to the operating member or the nut loosening/tightening member, wherein when the operating member is not operated, a biasing force generated by the biasing member keeps the operating member in the non-operating position (Col. 3, Lines 65-67 and Col. 4, Lines 1-14).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  12/16/2022Examiner, Art Unit 3724